MEMORANDUM *
Manual Huerta-Vargas appeals the sentence imposed following his guilty plea to illegal reentry of a deported or removed alien in violation of 8 U.S.C. § 1326.
Pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d *579435 (2000), Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), Ring v. Arizona, 536 U.S. 584, 609, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), and United States v. Ameline, 376 F.3d 967 (9th Cir.2004), Huerta-Vargas contends that the district court erred in enhancing his sentence based upon facts that were not alleged in the indictment, proven beyond a reasonable doubt to a jury nor admitted by the defendant. The sole basis for the sentencing enhancement was Huerta-Vargas’s prior aggravated felony conviction, and his contention is, therefore, foreclosed by our holdings in United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000), and United States v. Quintanar-Quintana, 383 F.3d 1052, 1052-53 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.
This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).